Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Donald Heckenberg (Reg No. 60,081) on 01/13/2022.

The application has been amended as follows: 
1. (Currently Amended) A cartridge mountable to and dismountable from a main assembly of an image forming apparatus and usable for forming an image on a recording material, the cartridge comprising: 
an accommodating portion configured to accommodate developer; 
a developing roller configured to develop a latent image formed on a photosensitive member by the developer; 
a drive receiving portion provided on a first end side of the cartridge with respect to an axial direction of the developing roller and to which a driving force is transmitted by engaging with the main assembly; 

a guide configured to guide a portion-to-be-guided provided in the main assembly and to guide a main assembly contact provided in the main assembly to a memory contact of the memory when the cartridge is mounted in the main assembly; and 
a grip portion, 
wherein the guide has a memory support portion configured to support the memory, and the guide is provided at a bottom of the cartridge when the cartridge is hung by gripping the grip portion, the guide constituting a part of a supporting portion configured to support the cartridge when the cartridge is placed on a horizontal placement surface, 
wherein the guide and the memory are provided on a second end side of the cartridge with respect to the axial direction of the developing roller, 
wherein the guide has a chamfered surface formed by being chamfered, and
wherein, when the cartridge is supported at the supporting portion, the chamfered surface opposes the horizontal placement surface.


Response to Arguments
Applicant’s arguments, see page 5, filed 11/29/2021, with respect to the double patenting rejection of claim 1 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn as not being applicable to the claim as amended.

Reasons for Allowance
Claims 1 and 11-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims as amended continue to incorporate the features which were noted in the Notices of Allowance dated 12/16/2019 and 06/25/2019 in parent application 16/250239, now US Patent 10,627,780.  In addition with regard to the amended claims the examiner notes that the prior art does not appear to teach towards a bottom-mounted memory support portion as claimed which is positioned on the opposite end of the cartridge from the drive portions of elements of the cartridge.  The prior art generally remains silent regarding the placement of memory relative to the drive mechanism of a cartridge, and when the memory position is discussed with reference to the drive mechanism interface as in Kanno et al (US Patent 9,291,994 B2), Morika et al (US Patent 9,772,600 B2), and Shimizu et al (US Patent 10,126,704 B2) the memory is disclosed as being positioned at the same end as the drive receiving portion of the cartridge.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leon W Rhodes Jr whose telephone number is (571)270-5774. The examiner can normally be reached M-F 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON W RHODES, JR/Examiner, Art Unit 2852